DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The Objection to the instant Specification for the title of the invention not being descriptive is withdrawn in light of the amendment to the instant Specification.


Allowable Subject Matter
Claims 1 – 3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Fujikawa (U.S. PG Pub 2012/0183011) teaches a plurality of pixels (Figures 2 - 4, Element 110); and a temperature sensor (Element a2 and Element R), wherein each of the pixels (Element 110) includes: a liquid crystal display (Element 100) element composed of a common electrode (Element 108), a reflecting electrode (Element 118), and liquid crystal (Element 105) sealed therebetween; and a circuit unit (Element 116) configured to apply a voltage in accordance with an image to be displayed to the reflecting electrode (Figure 4, Element 118.  Paragraphs 38 and 51), the temperature sensor (Element a2 and Element R) is formed in a region corresponding to the circuit unit (Element 116) of the pixel and in one or more regions (Element a2) among a plurality of pixel regions (Element Region a) partitioned into rows and columns, the reflective liquid crystal display (Element 100) apparatus further includes a dummy (Paragraph 44) liquid crystal display (Element 100) element formed to cover (Seen in Figure 2) the temperature sensor (Element a2 and Element R), and a reflecting electrode (Element 118) of the dummy (Paragraph 44) liquid crystal display (Element 100) element is formed so as to be short-circuited (Paragraph 42) with a reflecting electrode (Element 118) of the liquid crystal display (Element 100) element disposed in the pixel adjacent to the dummy (Paragraph 44) liquid crystal display (Element 100) element.
However, the prior art of record fails to teach “wherein the temperature sensor is formed in a region corresponding to the circuit unit of the pixel and in one or more regions among a plurality of pixel regions partitioned into rows and columns, wherein the reflective liquid crystal display apparatus further includes a dummy liquid crystal display element formed to cover the temperature sensor, wherein a reflecting electrode of the dummy liquid crystal display element is formed so as to be short-circuited with a reflecting electrode of the liquid crystal display element disposed in the pixel adjacent to the dummy liquid crystal display element, and wherein, when a temperature is measured, a potential of the reflecting electrode of the dummy liquid crystal display element and a potential of the reflecting electrode of the pixel short- circuited with the reflecting electrode of the dummy liquid crystal display element are the same” in combination with the other limitations of Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mizusako et al. (U.S. PG Pub 2010/0214271) discloses a temperature sensor in a liquid crystal display that can be used in a reflective LCD.
Itakura et al. (U.S. PG Pub 2007/0057887) and Toyoshima et al. (U.S. PG Pub 2009/0147164) teach a liquid crystal display where a temperature sensor is defined in a dummy area of the liquid crystal panel.
Iwasa (U.S. PG Pub 2014/0232706) teaches a reflective type liquid crystal display similar to the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625